Case 3:13-cv-00221-RLY-MPB Document 271 Filed 06/17/20 Page 1 of 2 PageID #: 3237




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA
                                EVANSVILLE DIVISION


  PEGGY JO SMITH,                                    )
                                                     )
                                                     )
                Plaintiff,                           )
                                                     )
  v.                                                 ) Civil Action No. 3:13-cv-221-RLY-MPB
                                                     )
  PROFESSIONAL TRANSPORTATION, INC.,                 )
  and RONALD D. ROMAIN, individually and as          )
  president and secretary of PROFESSIONAL            )
  TRANSPORTATION, INC.,                              )
                                                     )
                                                     )
                Defendants.                          )
                                                     )

                              PLAINTIFF’S NOTICE OF APPEAL

         TAKE NOTICE that plaintiff Peggy Jo Smith appeals to the United States Court of

  Appeals for the Seventh Circuit the Order on Summary Judgment (Doc. 266) and Final Judgment

  thereon (Doc. 267), entered May 21, 2020 by this Court.

                                                        Terry D. Smith pro hac vice
                                                      LAW OFFICES OF TERRY D. SMITH
                                                          13509 W. 10th Court N.
                                                          Wichita, Kansas 67235
                                                        Telephone: (316) 361-0062
                                                       e-mail: tsmith@smithlawoffices.net

                                                                 ERON LAW, P.A.
                                                             301 N. Main, Suite 2000
                                                               Wichita, Kansas 67202
                                                            Telephone: (316) 262-5500
                                                            Facsimile: (316) 262-5559
                                                             e-mail: jhcassell@eronlaw.net
                                             By:              s/Joseph H. Cassell
                                                             Joseph H. Cassell #10861
                                                                Attorneys for plaintiff
                                                                   Peggy Jo Smith
Case 3:13-cv-00221-RLY-MPB Document 271 Filed 06/17/20 Page 2 of 2 PageID #: 3238




                                  CERTIFICATE OF SERVICE

          I hereby certify that on June __, 2020, I electronically filed the above and foregoing
  Plaintiff’s Notice of Appeal in support with the court using the CM/ECF system which sent
  notification to all parties of interest participating in the CM/ECF system.

                                                           s/ Joseph H. Cassell




                                                2
